Townsend, Judge,
concurring specially. Reference to section 3396 of the Code of 1882 reveals that each count of the petition here is verbatim within that prescribed for actions for slander under the Jack Jones forms. Since a count must be a complete cause of action in itself, and the joining of counts is merely a procedural device either to adjust the pleadings to expected proof or to combine similar demands and obviate unnecessary hearings, the fact that this petition is brought in two' counts does not remove it from the statutory form of pleading here adopted. It is accordingly not subject to demurrer and the plaintiff cannot be forced to plead more fully the person to whom the words were spoken or the circumstances of the transaction, although, except for this fact, it is my opinion that at least some of the special demurrers are well taken.